BEAUCHAMP, Judge.
The appeal is from a conviction for driving a motor vehicle on State Higthway No. 6 while intoxicated, with a fine of $50.00.
The only question raised by the appellant is the sufficiency of the evidence. It is not shown that the driving was on State Highway No. 6, as alleged.
Under the authority of Tate v. State, 153 Texas Crim. Rep. 415, 223 S. W. 2d 634, and many cases over a period of years, the State’s Attorney confesses error. It was not necessary to allege the number and name of the highway but since it is alleged it should be proven as alleged.
We approve the position taken by the State’s Attorney and, accordingly, reverse the judgment of the trial court and remand the same for a new trial.